DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Reason for Allowance following Applicant’s response via the AFCP 2.0 Program dated 09/07/2021.
The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney Seth Jones, Reg. No. 62,286, dated 10/25/2021.
Claims 1-20 were pending. The Examiner’s Amendment below amends Claims 1, 9 and 15, along with the cancellation of Claims 5, 13 and 19. Thus Claims 1-4, 6-12, 14-18 and 20 are now allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment to Independent Claims 1, 9 and 15 was given via communication with Applicant Representative, Attorney Seth Jones, Reg. No. 62,286, dated 10/25/2021.

REASONS FOR ALLOWANCE
Please replace the claims below as follows:
	1. (Currently Amended) A method comprising:                receiving, from a client device, a request for transport services transmitted over a network, the request including data identifying a rider, an origin, and a destination;                determining, using one or more computer processors and based on the origin and the destination, that the transport request is eligible to be serviced, at least in part, by a vertical take-off and landing (VTOL) aircraft;                sending over the network, to the client device, itinerary data for servicing the transport request, the itinerary data identifying a leg serviced by the VTOL aircraft;                receiving confirmation data indicating that the rider has boarded the VTOL aircraft;                accessing historical demand data indicating a variation in demand over time and that includes an expected number of riders in a given time period;                determining, using the one or more computer processors and based on a comparison between the historical demand data and a current time and day, that the VTOL aircraft should wait for additional riders, wherein determining that the VTOL aircraft should wait for additional riders comprises
		calculating, using a machine-learning model trained with the historical demand data by a minimizing a loss function retrained over time with data corresponding to actual transport requests serviced, a value indicative of a probability that an additional rider will board the VTOL aircraft within a specified time, and
		determining that the VTOL aircraft should wait if the probability exceeds a threshold; and
		after the VTOL aircraft waits in response to the probability exceeding the threshold, sending an instruction over the network to the VTOL aircraft to take-off responsive to one or more conditions being met.
	9. (Currently Amended) A non-transitory computer-readable storage medium storing executable computer program code that, when executed by one or more processors, causes the one or more processors to perform operations comprising: 
		receiving, from a client device, a request for transport services transmitted over a network, the request including data identifying a rider, an origin, and a destination; 
		determining based on the origin and the destination that the transport request is eligible to be serviced, at least in part, by a vertical take-off and landing (VTOL) aircraft; 
		sending over the network, to the client device, itinerary data for servicing the transport request, the itinerary data identifying a leg serviced by the VTOL aircraft; 
		receiving confirmation data indicating that the rider has boarded the VTOL aircraft; 
		accessing historical demand data indicating a variation in demand over time and that includes an expected number of riders in a given time period; 

		calculating, using a machine-learning model trained with the historical demand data by a minimizing a loss function retrained over time with data corresponding to actual transport requests serviced, a value indicative of a probability that an additional rider will board the VTOL aircraft within a specified time, and
		determining that the VTOL aircraft should wait if the probability exceeds a threshold; and
		after the VTOL aircraft waits in response to the probability exceeding the threshold, sending an instruction over the network to the VTOL aircraft to take-off responsive to one or more conditions being met.
	15. (Currently Amended) A computer system comprising: 
		one or more processors; and 
		a non-transitory computer-readable storage medium comprising executable computer program code, the computer program code when executed causing the one or more processors to perform operations including: 
		receiving, from a client device, a request for transport services transmitted over a network, the request including data identifying a rider, an origin, and a destination; 

		sending, to the client device, itinerary data for servicing the transport request, the itinerary data identifying a leg serviced by the VTOL aircraft; 
		receiving confirmation data indicating that the rider has boarded the VTOL aircraft; 
		accessing historical demand data indicating a variation in demand over time and that includes an expected number of riders in a given time period;
		determining, based on a comparison between the historical demand data and a current time and day, that the VTOL aircraft should wait for additional riders, wherein determining that the VTOL aircraft should wait for additional riders comprises
		calculating, using a machine-learning model trained with the historical demand data by a minimizing a loss function retrained over time with data corresponding to actual transport requests serviced, a value indicative of a probability that an additional rider will board the VTOL aircraft within a specified time, and
		determining that the VTOL aircraft should wait if the probability exceeds a threshold; and
		after the VTOL aircraft waits in response to the probability exceeding the threshold, sending an instruction over the network to the VTOL aircraft to take-off responsive to one or more conditions being met.
REASONS FOR PATENT ELIGIBILITY UNDER 35 USC 112(b)
Claims 13, 14, 19 and 20 were previously rejected under 35 USC 112(b) as being indefinite. Applicant has amended the claims suggested by Examiner in the previous Office Actions and thus the rejection has been overcome and eligible.
REASONS FOR PATENT ELIGIBILITY UNDER 35 USC 101
Examiner has analyzed the claims in light of the amendments. Independent Claims 1, 9 and 15 are eligible under 35 USC 101 because the combination of additional elements integrates the abstract idea into a practical application. Examiner has further found in at least that the incorporation of machine learning that is trained with demand data and retrained over time with data corresponding to actual transport requests serviced amounts to significantly more and recites an improvement to the functioning of a computer, technical field and further recites specific features designed in a novel way to achieve an improved technical result.
REASONS FOR PATENT ELIGIBILITY UNDER 35 USC 103
Examiner analyzed Claims 1-20 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references, or more, with a reasonable explanation of success as discussed below. Furthermore, Applicant has incorporated previously cited Allowable Subject Matter noted in the last Office Action (06/07/2021) into independent claims 1, 9 and 15.
	Examiner had found that while the previously cited art Klein disclosed that stop times on a schedule may be adjusted if riders are consistently late at a stop, or adjusting a stop time if an actual request for an adjustment is received, it didn’t nor any prior art, disclose calculating, based on the demand data, a probability that 
	In addition, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides any predictable or reasonable rationale to combine prior art teachings.
	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore et al. US 10,913,528 B1 Safe Vertical Take-off And Landing Aircraft Payload Distribution And Adjustment
Klein et al. US 2017/0169366 A1 Systems And Methods For Adjusting Ride- Sharing Schedules And Routes
UBER, "Fast-Forwarding to a Future of On-Demand Urban Air Transportation", Uber Elevate , (October 27,2016), 98 Pgs (Year: 2016)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623